REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed 12/04/20 has overcome the rejections of the office action mailed 09/04/20.  Consequently, the said rejections are withdrawn. 
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 31, 32, 34-47, 49-53 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggests a method of a method for cleaving amide bonds in glycosaminoglycans, the method comprising reacting a glycosaminoglycan (GAG) comprising an N-acyl amide group with hydroxylamine (NH2OH) or a salt thereof to cleave the amide bond of the amide group. For example, the closest prior art document (Babasola et al.) uses hydrazine monohydrate/hydrazine sulfate instead of the reagent hydroxylamine (NH2OH) to cleave the amide bond of the N-acetyl amide group (i.e.; to deacetylate) of the hyaluronic acid as claimed by Applicant. 
And, the use of hydroxylamine (NH2OH) or a salt thereof in Applicant’s method as claimed is not taught or suggested in the prior art. Also, the present inventors surprisingly discovered that “[u]sing hydroxylamine or salts thereof for deacetylation [allows] for N-deacetylation under mild conditions resulting in only minor degradation of the polymeric backbone of hyaluronic acid.. .in contrast to previously known methods, such as deacetylation using hydrazine or NaOH as the deacetylation agent, where high degrees of deacetylation have been inevitably accompanied by severe degradation of 
The data are summarized in Tables 3 and 4 and show that the backbone of hyaluronic acid exhibit substantially greater degradation (see molecular weight) with hydrazine treatment as compared to hydroxylamine. In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623